[Letterhead of McGuireWoods LLP] March 12, 2014 VIA EDGAR Mr. Michael Kennedy Staff Attorney United States Securities and Exchange Commission Division of Corporation Finance 100 F. Street N.E. Washington, D.C. 20549 RE: Unifi, Inc. Form 10-K for the Fiscal Year Ended June 30, 2013 Filed September 10, 2013 Form 10-Q for the Quarterly Period Ended December 29, 2013 Filed February 7, 2014 File No. 001-10542 Dear Mr. Kennedy: We are outside counsel to Unifi, Inc. (the “Company”). Reference is made to the written comments of the staff of the Division of Corporation Finance of the Securities and Exchange Commission contained in a letter from Mr. Jim Allegretto to Mr. James M. Otterberg, Chief Financial Officer of the Company, dated February 28, 2014. This letter confirms my March 12, 2014 conversation with you, in which you granted the Company an extension of time to, and including, March 28, 2014 in order to respond to the above-referenced letter. Thank you. Very truly yours, /S/ RAKESH GOPALAN Rakesh Gopalan
